Citation Nr: 1229589	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a perforated colon as a result of VA medical treatment in January 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to August 1972 and from January 1977 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran has submitted a copy of a Standard Form 95, Claim for Damage, Injury or Death completed in November 2008.  This form is normally associated with the filing of a claim against the government under the Federal Torts Claims Act (FTCA).  The Veteran directed the form to the VA Medical Center (VAMC) in Fayetteville, Arkansas and referenced the attached billing records from the hospital as his personal injury and his claimed total.  In this regard, the Board notes that the Veteran appears to have presented his claim for reimbursement of medical expenses to the VAMC with a copy provided to the RO.  If he is also seeking compensation under the FTCA and has not submitted a claim in that regard, he should be advised of the proper VA office where he can submit his claim.  

Also, the Veteran submitted a claim seeking disability compensation for the loss of use of a creative organ (erectile dysfunction) as secondary to his service-connected diabetes mellitus in December 2008.  His claim was denied in February 2009, and notice of the rating action was provided that same month.  The Veteran submitted his disagreement with the denial of service connection in March 2009 and was issued a statement of the case (SOC) in July 2009.  His claim regarding the issue on appeal was certified to the Board in December 2009, prior to the expiration of the one-year appeal period for the claim for disability compensation for erectile dysfunction.  The Veteran's physical, and Virtual VA, claims files do not reflect that the Veteran has perfected an appeal of this issue.  Accordingly, the Board will take no action on this issue at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for residuals of a perforated colon.  He maintains that he suffered a perforated colon during a colonoscopy administered to him at a VA medical facility on January 15, 2008.  The Veteran further maintains that he developed symptoms associated with the perforation several hours after returning home and that he was admitted to the hospital that same evening and required immediate surgical intervention to repair the damage from the perforation.

The Veteran originally claimed disability related to the surgical residuals such as a resected colon.  In the substantive appeal of December 2008, the Veteran related that he has a "huge" scar on his stomach from the surgery and that he experiences sudden and sometimes spastic bowel movements as well as severe cramping.  He also made reference that the psychological scars would be with him forever, an identified residual that has not been addressed by the RO.  Nor has the Veteran submitted evidence of any type psychiatric diagnosis or treatment.

The VA medical records regarding the treatment provided are incomplete.  There are no records of the actual procedure.  There is a post-operative note that said three polyps were removed with no blood loss.  Moreover, the entry relied on by the RO as evidence of informed consent for the colonoscopy relates only to an educational explanation of the procedure itself on January 15, 2008.  The entry in the VA medical record in the claims file refers the reader to view the informed consent document through the VISTA system.  There is also an entry from December 17, 2007, showing that the anesthesiologist met with the Veteran and explained the details of the anesthetic procedures and plan and risks associated with the use of anesthesia.  In neither instance is there a signed copy of a form wherein the Veteran acknowledged being given informed consent.  A review of the Virtual VA records for this Veteran does not show any additional treatment records.  There is only a copy of a December 2006 audiology examination.

There is also an additional entry from January 15, 2008, that documents a telephone call from the Veteran and his spouse.  The entry lists the conversation as occurring at 10:35 p.m., when the Veteran was experiencing severe pain and cramps in his stomach.  The Veteran was enroute to a hospital emergency room for assistance as it was quicker to drive there than wait on an ambulance to find him where he lived.

The RO obtained an article from the Internet in regard to colonoscopy risks.  The article defined a perforation and said that the risk of a perforation was very low after a colonoscopy was used to make a diagnosis.  The risk was only slightly higher after a colonoscopy during which a polyp was removed.  

The RO denied the Veteran's claim in June 2008.  The RO determined that the evidence of record included informed consent in regard to the colonoscopy.  The RO further determined that the evidence did not show that VA medical services were the cause of an additional disability.  The rating decision also cited to the Internet article as establishing perforations as a common risk factor during a colonoscopy.  

Records from the Veteran's private physician were received in November 2008.  In fact, the records were for the physician and his clinic and included the records associated with the Veteran's hospitalization at St. Edward Mercy Medical Center (the facility where the Veteran was treated for his perforated colon) in January 2008.  The hospital records show that the Veteran was seen in the emergency room and then admitted on January 16, 2008.  After observation and testing he had surgery to repair his colon.  The operative report said the Veteran had a perforated colon posterior wall.  A pathology report regarding a resected portion of the colon said that there was perforation with necrosis and acute and chronic inflammation.  

The RO continued to deny the Veteran's claim for benefits and issued an SOC in November 2008.  The RO reviewed the hospitalization records but again relied on the fact that perforations were a foreseeable event with a colonoscopy.  The RO also found that the evidence did not reflect negligence, carelessness, lack of proper skill, or other instance of fault on the part of VA.  Finally, the RO concluded that the Veteran did not have any evidence of additional disability from the corrected perforated colon.  There was no medical opinion of record to support the RO's conclusions.  
Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2011).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

The evidence of record is not sufficient for the Board to make a decision in this case.  The last pertinent medical evidence of record is dated in 2008.  There has not been a comprehensive VA or private medical assessment of the Veteran's status since his surgery to repair the perforated colon to determine what, if any, residuals are present now or at any time during the pendency of the appeal.  Accordingly, the Board finds that a medical examination/opinion is also needed in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any residuals of his colonoscopy and subsequent surgery since January 2008.  In particular, the Veteran should be asked to provide evidence of a diagnosis and/or treatment for a psychiatric disorder.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.

Whether the Veteran responds to the above request or not, obtain complete records of the treatment provided to the Veteran by the Fayetteville VAMC for the colonoscopy of January 15, 2008.  This request includes all records for the procedure and any nurses' or doctors' notes, or operative reports, as well as a copy of the informed consent form signed by the Veteran for the procedure.  All such available records should be obtained and associated with the Veteran's physical VA claims folder or his Virtual VA file  

2.  Upon completion of the above development, schedule the Veteran for a VA examination by a physician with appropriate experience to provide the requested opinions.  The claims file, including a complete copy of this Remand, must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  

The examiner is requested to review the claims file and, after examining the Veteran, provide an opinion with respect to the following questions:

(a) Does the Veteran have an additional disability that is a result of or proximately due to his colonoscopy performed at the VAMC on January 15, 2008?

(b) If an additional disability is found, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider in the evaluation and care regarding the Veteran's colonoscopy?  Is any additional disability that is found to be associated with the perforation of the colon due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?

(c) If fault on VA's part is not shown, is the identified additional disability(ies) an event that was not reasonably foreseeable?

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Ensure that the medical examination report and opinions comply with this Remand and the questions presented herein.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, re-adjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a perforated colon as a result of VA medical treatment in January 2008.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


